Citation Nr: 1008614	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for a left ankle 
disorder, including arthritis.

3.  Entitlement to service connection for a right ankle 
disorder, including arthritis.

4.  Entitlement to service connection for a right leg 
disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1946 to February 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a decision in June 2008 determining the 
Veteran had not submitted new and material evidence to reopen 
his previously denied claims for service connection for 
residuals of left eye and jaw injuries.  The Board also 
denied his claims for service connection for left ankle, 
right ankle, and right leg disorders.  He appealed to the U. 
S. Court of Appeals for Veterans Claims (Court/CAVC).

In March 2009 the Court issued a single judge, memorandum 
decision vacating the Board's decision denying these claims 
(except the claim concerning the jaw, which the Court 
determined the Veteran had abandoned).  The Court then 
proceeded to remand these claims to the Board for further 
development and readjudication in compliance with directives 
specified.  The Court entered judgment in April 2009.

So to comply with the Court's memorandum decision, the Board 
is remanding the claims to the RO.




REMAND

Contrary to the Board's conclusion when previously 
adjudicating the claim concerning the left eye, the Court 
determined the Veteran has not received the type of notice 
concerning this claim to reopen that is contemplated by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held 
that when, as here, the Veteran submits a petition to reopen 
a previously denied claim, VA must both notify him of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish his entitlement to the underlying benefit being 
sought.  To satisfy these requirements, VA adjudicators are 
required to look at the bases for the denial in the prior 
decision and provide the claimant a notice letter describing 
what evidence would be necessary to substantiate those 
elements required to establish his entitlement to service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  Therefore, 
the Veteran must be provided this additional notice prior to 
readjudicating his petition to reopen this claim.

The Court also indicated that, based on his reportedly having 
experienced continuous symptoms (e.g., pain) since service, 
even absent any relevant underlying diagnoses, the Veteran is 
entitled to VA compensation examinations for medical nexus 
opinions regarding the etiology of his claimed left ankle, 
right ankle, and right leg disorders, including especially in 
terms of whether they are attributable to or date back to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Concerning this, the Veteran's service treatment records 
(STRs) include an August 1946 record showing he had sustained 
a right ankle sprain.  There also is an indication, however, 
he had fractured this ankle prior to service, in November 
1945, keeping in mind he began serving on active duty in 
March 1946.  An August 1946 X-ray, from when evaluated for 
the right ankle sprain in service, revealed no evidence of 
bony or joint abnormalities.  An October 1946 record shows 
treatment for a laceration on his right lower leg following a 
motor vehicle accident.

In the many years since his military service ended in 
February 1947, there is no currently diagnosed ankle or right 
leg disorders according to the medical evidence in the file.  
And this is the reason the Board previously denied these 
claims.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) (indicating that mere complaints of pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
The Court indicated, however, that since the McLendon 
threshold for requesting an examination is rather low and not 
predicated on whether a Veteran has received any pertinent 
diagnoses, rather whether he has experienced any relevant 
symptoms suggesting he may have disability related to his 
military service, the Veteran in this instance is entitled to 
VA compensation examinations for the medical nexus opinions 
mentioned.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Ultimately, though, while competent, even as a layman, to 
proclaim having experienced pain in his ankles and right leg 
since service, his lay testimony concerning this also must be 
credible to have consequent probative value 
on this determinative issue.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran notice of the type of 
information and evidence needed to reopen 
his previously denied claim for service 
connection for residuals of a left eye 
injury, including specifying the bases of 
the prior denials of this claim so he can 
respond by submitting additional evidence 
and/or argument to overcome these prior 
deficiencies.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Also advise him of the 
requirements for establishing his 
underlying entitlement to service 
connection, in the event this claim 
is reopened and readjudicated on the 
underlying merits, and of his and VA's 
respective responsibilities in obtaining 
supporting evidence.

2.  Schedule the Veteran for a VA 
compensation examination for a medical 
opinion concerning whether he has left 
ankle, right ankle and right leg 
disabilities (such as to account for his 
complaints of chronic pain in these areas 
of his body).  If it is determined he 
does, indicate the diagnosis - e.g., 
arthritis or whatever deemed appropriate, 
and determine the etiology of this 
currently diagnosed disability, including 
especially in terms of whether it is "at 
least as likely as not" attributable to 
his military service or dates back to his 
military service.  [Note:  if the 
diagnosis is arthritis, there also needs 
to be some indication of whether it 
initially manifested within one year of 
the Veteran's discharge from service, 
i.e., prior to February 1948.]



The term "at least as likely as not" 
i.e., at least 50 percent probability, 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

To facilitate making these important 
determinations, the examiner must review 
the claims file for the pertinent medical 
and other history.  This review includes a 
complete copy of this remand, the Court's 
single-judge memorandum decision, and the 
records of the evaluation and treatment 
the Veteran received during service and 
during the many years since.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on these pending 
claims.

3.  Then readjudicate the request to 
reopen the claim for service connection 
for residuals of a left eye injury.  
In readjudicating the petition to reopen 
this previously denied claim, consider 
whether the report of the Veteran's 
military discharge examination was 
considered in those prior decisions 
denying this claim (aside from his other 
service treatment records (STRs) that were 
considered).  


If the discharge examination report was 
not considered in those prior final and 
binding decisions, then according to 
38 C.F.R. § 3.159(c) the Veteran in turn 
is not required to submit new and material 
evidence before having this claim 
readjudicated on the underlying merits, 
i.e., on a de novo basis.  Further in this 
regard, the Court declined to accept the 
Secretary's "concession" that 
the current claim is an entirely new 
claim, so not first requiring the 
submission of new and material evidence.  
Rather, the Court determined this current 
claim indeed stems from the Veteran's 
original claim that he filed way back 
when, in November 1947, especially since 
he was unrepresented when filing that 
initial claim and since, were the Court to 
conclude this a new claim, it would 
potentially have detrimental consequences 
as to any effective date the Veteran might 
receive in the event this claim is 
eventually granted.  Cf. Boggs v. Peake, 
520 F.3d 1330, 1337 (Fed. Cir. 2008); 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam)

Also readjudicate the other claims for 
service connection for left ankle, right 
ankle and right leg disabilities in light 
of the additional evidence obtained on 
remand.

If these claims concerning the left eye, 
left ankle, right ankle and right leg are 
not granted to the Veteran's satisfaction, 
send him and his attorney a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


